UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6990


ANTHONY MOORE,

                    Petitioner - Appellant,

             v.

WARDEN TIMOTHY STEWART,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:15-cv-02440-GJH)


Submitted: December 20, 2017                                      Decided: January 9, 2018


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Anthony Moore, Appellant Pro Se. Kelly O. Hayes, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Moore, a federal prisoner, appeals the district court’s orders dismissing

his 28 U.S.C. § 2241 (2012) petition and denying his motion to reconsider. We have

reviewed the record and find no reversible error. Moore has failed to satisfy his burden

of demonstrating that 28 U.S.C. § 2255 (2012) is an inadequate or ineffective means of

challenging the validity of his detention. See Rice v. Rivera, 617 F.3d 802, 807 (4th Cir.

2010); United States v. Poole, 531 F.3d 263, 267 n.7 (4th Cir. 2008). As such, the district

court lacked jurisdiction over Moore’s petition. Rice, 617 F.3d at 807. Accordingly, we

grant leave to proceed in forma pauperis and affirm the district court’s orders. However,

we modify the dismissal order, Moore v. Stewart, No. 8:15-cv-02440-GJH (D. Md., filed

Sept. 15, 2016 & entered Sept. 16, 2016), to reflect a dismissal without prejudice for lack

of jurisdiction, and affirm the dismissal as modified, 28 U.S.C. § 2106 (2012). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                              AFFIRMED AS MODIFIED




                                            2